DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Regarding FIG. 16. 
Applicant’s Figure 16 has items 15 and 5a pointing to the same element.
Furthermore:
Applicant’s Figures 13-15 shows items 5 hatched.
Applicant’s Figures 14-15 shows items 5a unhatched.
Based upon the process steps of figure 13-15 with items 5 hatched and figures 13-15 with items 5a unhatched.
It is unclear in figure 16 as to why item 5 is unhatched.
The specification does not describe the discrepancies in Figure 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kittl et al (U.S. 2016/0042956), and further in view of Kil et al (U.S. 2006/0094199).

Regarding claim 1. Kittl et al discloses a semiconductor device (FIG. 6) comprising:
a channel region (FIG. 6, item 200; [0021], i.e. high mobility channel material 200) of a substrate ([0025], i.e. the substrate is a high Ge SiGe alloy or Ge) comprising a germanium containing material ([0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%));
a gate structure (FIG. 6) comprising a germanium oxide (GeO2) interface layer (FIG.6, item 400 IL bottom portion; [0025], i.e. IL may comprise GeO2) that is directly on the substrate (FIG. 6, item 200), 
a metal oxide layer (FIG. 6, item 400 IL top portion; [0022], i.e. substantially a valence-3-metal oxide on top) directly on the germanium oxide (GeO2) interface layer (FIG.6, item 400 IL bottom portion; [0022], i.e. i.e. with substantially a substrate material oxide in the lower portion),
nd dielectric) comprising hafnium, aluminum, oxygen ([0027], i.e. second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, aluminum oxide, or combinations therein) directly on the metal oxide layer (FIG. 6, item 400 IL top portion), and 
a gate conductor (FIG. 6, item 600) present atop the high-k dielectric layer (FIG. 6, item 500), 
wherein the germanium in the germanium oxide (GeO2) interface layer (FIG.6, item 400 IL bottom portion; [0022], i.e. treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106)) has a higher concentration at an interface (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top) with the metal oxide layer (FIG. 6, item 400, IL top portion) than at an interface with the substrate ([0025], i.e. the substrate is a high Ge SiGe alloy or Ge).
Regarding the concentration of germanium at an interface with the substrate.
Applicant’s originally files specification in [0069] states the germanium containing substrate may include be composed of germanium (Ge) or silicon germanium (Ge). A germanium substrate may be substantially 100 at. % germanium (Ge), e.g., greater than 95 at. % germanium (Ge). In some instances, a substantially 100 at. % germanium substrate may be 99.99 at. % germanium or greater.

Therefore Kittl et al meets applicant’s claimed limitation of the concentration of germanium at an interface with the substrate. 
It would have been obvious to one of ordinary skill in the art to wherein the germanium in the germanium oxide (GeO2) interface layer has a higher concentration at an interface with the metal oxide layer than at an interface with the substrate by having high Ge, SiGe (Ge>80%) channels and [0025] the substrate is a high Ge SiGe alloy or Ge as these are well known materials for substrates for making field effect transistors (Kittl et at, abstract) 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
and	
the channel region ([0021], i.e. high mobility channel material).
hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, titanium oxide, tantalum oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobate, or combinations therein), and a field effect transistor ([0018], a field effect transistor… comprise a high-mobility channel material) with a channel region [0021], i.e. high mobility channel material 200)  
Kittl fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen, a source region and drain region on opposing sides of the channel region.
However, Kittl et al disclose a field effect transistor ([0018], a field effect transistor… comprise a high-mobility channel material) with a channel region [0021], i.e. high mobility channel material 200).
it would have been obvious to one of ordinary skill in the art that a source region and drain region on opposing sides of the channel region as it is well known that field effect transistors have a source and drain on opposite sides of a channel region of a field effect transistor since a field effect transistor inherently have a source, drain, and channel.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 
Kittl fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
However, Kil et al teaches a high-k dielectric layer comprising hafnium, aluminum and oxygen ([0012], i.e. Here, the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1).
	It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in kittl et al with the high-k dielectric layer comprising hafnium, aluminum and oxygen as disclosed by Kil et al.  The use of the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz 

Regarding claim 5. Kittl et al in view of Kil et al discloses all the limitations of the semiconductor device of Claim 1 above 
Kittl et al discloses a wherein the source and drain regions are doped ([0040], i.e. source and drain regions)
kittl et al fails to explicitly disclose with an n-type dopant selected from the group consisting of antimony, arsenic and phosphorous.
However, it would have been obvious to one of ordinary skill in the art to have doped the source and drain with an n-type material such as antimony, arsenic and phosphorous as these are well known materials to dope n-type sources and drains for a p-type substrate for making field effect transistors. 

Regarding claim 8. Kittl et al in view of Kil et al discloses all the limitations of the semiconductor device of Claim 1 above.
Kittl et al further disclose wherein germanium containing material is germanium, silicon germanium or a combination thereof ([0025], i.e. the substrate is a high Ge SiGe alloy or Ge).

Regarding claim 17. Kittl et al discloses a gate material stack comprising:
a gate structure (FIG 6) present on a germanium containing channel (FIG. 6, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels), the gate structure (FIG 6) comprising an interface dielectric material (FIG. 7, item 400 IL bottom layer) of GeO2 ([0025], i.e. IL may comprise GeO2) that is directly on the germanium containing channel (FIG. 6, item 200), a metal oxide layer (FIG. 6, item 400 IL top portion; [0022], i.e. substantially a valence-3-metal oxide on top) directly on the interface dielectric material (FIG.6, item 400 IL bottom portion; [0022], i.e. i.e. with substantially a substrate material oxide in the lower portion), a high-k dielectric layer (FIG. 6, item 500) comprising hafnium, aluminum and oxygen ([0027], i.e. second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, titanium oxide, tantalum oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobate, or combinations therein) on the metal oxide (FIG. 6, item 400 IL top portion), and a gate conductor (FIG. 6, item 600) present atop the high-k dielectric layer (FIG. 6, item 500)
wherein the germanium in the interface dielectric material (FIG. 6, item 400, IL bottom portion; [0022], i.e. treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106))  has a higher concentration at an interface (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. 
Regarding the concentration of germanium at an interface with the substrate.
Applicant’s originally files specification in [0069] of states the germanium containing substrate may include be composed of germanium (Ge) or silicon germanium (Ge). A germanium substrate may be substantially 100 at. % germanium (Ge), e.g., greater than 95 at. % germanium (Ge). In some instances, a substantially 100 at. % germanium substrate may be 99.99 at. % germanium or greater.
Kittl et al in [0017] states such as high Ge, SiGe (Ge>80%) channels and [0025] the substrate is a high Ge SiGe alloy or Ge.
Therefore Kittl et al meets applicant’s claimed limitation of the concentration of germanium at an interface with the substrate. 
It would have been obvious to one of ordinary skill in the art to wherein the germanium in the germanium oxide (GeO2) interface layer has a higher concentration at an interface with the metal oxide layer than at an interface with the substrate by having high Ge, SiGe (Ge>80%) channels and [0025] the substrate is a high Ge SiGe  
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kittl discloses hafnium oxide, aluminum oxide, and combinations therein.
Kittl fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
However, Kil et al teaches a high-k dielectric layer comprising hafnium, aluminum and oxygen ([0012], i.e. Here, the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1).
	It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have .

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 

Regarding interview summary, Applicant states.
Applicant’s representative Harry Andrew Hild Jr. contacted Examiner Bauman on 
September 23, 2021 to discuss the amendments to claims 1 and 17 in view of the §103 rejections. 

Applicant left a message for examiner on September 30, 2021.  Examiner was out of the office on September 20, 2021 thru and September 24, 2021.  Examiner returned the call on September 27, 2021 and left a message on Harry Hild messaging machine.  No further calls or messaging was made.
	As such, no interview was known about nor scheduled for September 23, 2021.
Applicant is welcomed to make interview request.

In-person interviews currently are not available due to the current COVID practices in place.
Applicant can also schedule an interview in advance by contacting examiner via telephone.

Regarding objections to drawings. Applicant argues:
Figure 16 stands objected to because of informalities. 
Applicants observe that the objection is directed to cross hatching. The objected toPage 6 of 12 features are property identified using reference numbers. No further identification is required. The drawing objection is to be withdrawn. 
Thus, withdrawal of the objection is respectfully requested. 

Applicant’s Figure 16 has items 15 and 5a pointing to the same element.
Furthermore:
Applicant’s Figures 13-15 shows items 5 hatched.
Applicant’s Figures 14-15 shows items 5a unhatched.
Based upon the process steps of figure 13-15 with items 5 hatched and figures 13-15 with items 5a unhatched.
It is unclear in figure 16 as to why item 5 is unhatched.
The specification does not describe the discrepancies in Figure 16.
Objection maintained.


Regarding 103 rejection of claims 1 and 17.  Applicant argues: 
Raisanen et al. only discloses an atomic layer deposition process that includes nitrogen radicals. This is far removed from Applicants’ claimed process that includes forming a metal oxide layer and then oxidizing the metal oxide layer, in which the materials provide an interface layer of germanium oxide (GeO2). The nitrogen radical deposition sequence disclosed in Raisanen et al. is inapplicable to oxidation. Further, there is no reference to forming a metal oxide alloy with elements from a III-V semiconductor substrate disclosed in Raisanen et al. that would provide an interface layer of germanium oxide (GeO2).

Applicant is arguing that Raisanen et al process of making the structure is different than applicant’s claimed process.  
However, Raisanen et al was not used in the current rejection.
Applicant’s arguments are moot.

Applicant further argues: 
Kil et al. also fails to render Applicants' claims unpatentable. Referring to page 8 of the Office Action, the Examiner has cited Kil et al. for allegedly disclosing forming a high-k dielectric material layer composed of hafnium. However, Kil et al. is far removed from the currently amended claims. The claims have been amended to reflect that the interface layer be composed of germanium oxide. This composition is not taught or suggested throughout the entirety of the Kil et al. reference.

Applicant appears to be arguing against Kil et al because Kil et al does not disclose the GeO2 interface layer.
However, Kil was not used to teach the GeO2 interface layer.
Kittl et al discloses the GeO2 interface layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:

Applicant further argues:
Kittle et al. is far removed from Applicants' claims. Kittle et al. does make a disclosure regarding a germanium oxide interface layer. There is no teaching or suggestion throughout the Kittle et al. of the germanium oxide interface layer having a germanium concentration at the interface with the overlying metal oxide layer being greater than the germanium content with the substrate. However, Kittle et al. discloses that the substrate is either 100% germanium or high germanium content silicon germanium, which leads away from the interface between the germanium oxide layer and the germanium containing substrate having a greater germanium content than the opposing interface that is opposite the substrate. 
 Accordingly, Kittle fails to teach or suggest a structure in which "the germanium in the germanium oxide (GeO2) interface layer has a higher concentration at an interface with the metal oxide layer than at an interface with the substrate", as recited in amended claim 1. Similar subject matter is recited in claim 17. 
. 


Applicant appears to be arguing that Kittl et al does not teach nor disclose an interface layer of GeO2.
However, a cited above in the rejection and Fig 6 of Kittl et al, Kittl et al discloses an interface layer of GeO2.
Applicant’s arguments are not persuasive.

Furthermore, applicant argues that Kittl et al discloses that the substrate is either 100% germanium or high germanium content silicon germanium, which leads away from the interface between the germanium oxide layer and the germanium containing 
However, applicant’s originally files specification in [0069] of states the germanium containing substrate may include be composed of germanium (Ge) or silicon germanium (Ge). A germanium substrate may be substantially 100 at. % germanium (Ge), e.g., greater than 95 at. % germanium (Ge). In some instances, a substantially 100 at. % germanium substrate may be 99.99 at. % germanium or greater.
Applicant’s arguments that Kittl et al teaches away from applicant’s invention raises 112(a) issues since applicant’s own disclosure teaches the same substrate concentration.
Applicant’s arguments are not persuasive.


Applicant further argues, Kil et al. fails to teach or suggest a structure including an interface been the germanium containing substrate and the interface dielectric material of germanium, oxygen and nitrogen layer that includes “a region of germanium oxide (GeO2)”.
However, Kil et al was not used to teach applicant’s claimed limitation.  Raisanen et al teaches applicant’s claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Regarding claims 1 and 17.  Applicant argues:

    PNG
    media_image1.png
    647
    820
    media_image1.png
    Greyscale

Applicant appears to be arguing that Kittl et al hafnium oxide is not a high-k dielectric because as applicant’s has pointed out the use of HfO2 as first dielectric layer may diminish the quality of the gate stacks on high-mobility semiconductor such as Ge.
Examiner agrees with applicant on this point, however, Kittl does not use HfO2 in the first dielectric layer.

However, Kittl does not use HfO2 as a first dielectric.  Kittl uses the first dielectric layer as an intermediated process step to create the interfacial layer in paragraphs [0020] the examples of the valence-3-element oxide may include Al2O3, Sc2O3, Y2O3, or other rare earth oxides. According to the exemplary embodiment, this first dielectric layer is referred to as the "first high-k" layer and [0024], i.e. In one embodiment, the O3 treatment may be performed at elevated temperatures and using less than 1 nm layer of valence-3-element oxide of the high-k layer so that the IL 400 grows).
Furthermore, Kittl et al second dielectric was used to disclose applicant’s claimed high-k dielectric.   Kittl et al discloses in FIG. 6, of the device, that item 500 is a second dielectric of hafnium oxide.
Applicant appears to be thinking that Kittl et al first dielectric was used for applicant’s high-k dielectric.  However, Kittl et al second dielectric was used for applicant’s claimed High-K dielectric material.
Applicant’s arguments are not persuasive.

Applicant further argues:
Kittle et al. fails to teach or suggest “a gate structure present on a germanium containing channel, the gate further comprising an interface dielectric material of GeO2 that is directly on the germanium channel”, as recited in amended claim 17.

However, Kittl et al disclosed applicant’s proposed amended claimed limitation as recited below.

Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                              


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893